DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 11 December 2020 have been fully considered but they are not persuasive.
Applicant alleges:
The claims are patentable over D’Avello for at least the reason that D’Avello fails to disclose or suggest all of the elements recited in the claims. For example, with reference to independent claim 1, D’Avello fails to disclose or suggest at least “(i) buffering the streaming audio program starting at the defined start time for a buffered time period and beginning playback of the buffered streaming audio program after completing playback of the first audio track when the playback device completes playback of the first audio track after the defined start time of the streaming audio program, and (ii) extending playback of the streaming audio program past the defined stop time at least for the buffered time period,” in combination with the other elements recited in the claims.
D’Avello discloses “a method of playing of live and recorded multimedia content.” D’Avello, Abstract. While executing a playlist of live and recorded content, D’Avello explains that a “controller 90 can determine whether a start time of the next item of live audio content.. .is earlier than an end time of the item presently being played by the user interface, whereupon [the] controller directs the media storage manager 94 unit to buffer the next item of live audio content in storage 92 for later play by the user interface 12.” D’Avello, ]} 38. However, Applicant’s review of D’Avello found no disclosure or suggestion of “(i) buffering the streaming audio program starting at the defined start time for a buffered time period and beginning playback of the buffered streaming audio program after completing playback of the first audio track when the playback device completes playback of the first audio track after the defined start time of the streaming audio program, and (ii) extending playback of the streaming audio program past the defined stop time at least for the buffered time period” as recited in independent claim 1.

.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 – 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by D’Avello (U.S. Patent Application Publication 2006/0059535).

Regarding Claim 1, D’Avello discloses:
A method comprising:
while a playback device is playing audio content (e.g. items from the playlist played, element 44 in Fig. 4, note also “while an item is being played,” para 40 as well) from a playback queue comprising a plurality of audio tracks and a streaming audio program having a defined start time and a defined stop time (e.g. playlist of recorded and live material assembled, identifying recorded and live content; para 40; note internet sites that stream a particular desired audio content as well; para 24, and note sources detailed in Fig. 2), determining whether the playback device should play the streaming audio program next after completing playback of a first audio track (e.g. while an item is being played, scanning live broadcasts in the playlist for start and end times of content; para 40, and then determining whether live content meets criteria to be rotated to the top of the playlist; para 41, Fig. 4);
in response to determining that the playback device should play the streaming audio program next after completing playback of the first audio track (e.g. answering yes to 45 of Fig. 4, i.e. there is a live item that will start near the end of the song being played), playing the streaming audio program next after completing playback of the first audio track (e.g. complete the playing song to its end time and buffer the live content for delayed play; abstract; see also para 38 later play), 

(i) buffering the streaming audio program starting at the defined start time for a buffered time period and beginning playback of the buffered streaming audio program after completing playback of the first audio track when the playback device completes playback of the first audio track after the defined start time of the streaming audio program (e.g. buffering the next item of live content when the start time is earlier than an end time of the item being played; para 43, Fig. 4; note also determining whether the start time of the next item of live audio content from the receiver is earlier than the end time of the item presently being played, buffer next item of live audio content for later play; para 38; note buffer the live content for delayed play; abstract), and
(ii) extending playback of the streaming audio program past the defined stop time at least for the buffered time period (e.g. completing the currently playing song [delayed playback song] to its end time; para 37 and then proceeding again through the flow chart of Fig. 4, i.e. after buffering the next item of live content 35[currently playing delayed playback live song], again proceeding  to 44 which repeats the process again, which will then scan the broadcasts in 51 looking for the next item to play, and in 45 determines again if there is another live item that will start near the end of the song being played, i.e. yes to 45; and then again, for the next loop through and next content item, buffering the next item of live content when the start time is earlier than an end time of the item being played; para 43, Fig. 4; note also determining whether the start time of the next item of live audio content from the receiver is earlier than the end time 

Regarding Claim 2, in addition to the elements stated above regarding claim 1, D’Avello further discloses:
wherein determining whether the playback device should play the streaming audio program next after completing playback of the first audio track is based on whether a duration of a second audio track positioned after the first audio track in the playback queue is less than a duration of time between when the playback device will complete playback of the first audio track and the defined start time of the streaming audio program (e.g. use of start and stop times to determine when and how to rotate live material to the top of the user’s playlist; para 35; further, controller compares start time of the next item and the end time of the item presently being played and determines whether a difference is less than a predetermined time period; para 36; note also the case where there isn’t a live item that will start near the end of the song being played, which will rotate the playlist in 52; Fig. 4)

Regarding Claim 3, in addition to the elements stated above regarding claim 1, D’Avello further discloses:
switching from playing the streaming audio program to playing a second audio track queued in the playback queue after the first audio track (e.g. live item rotated to the top of the play list in element 47, which eventually proceeds to element 47 for playback, and the process repeats/continues, back to 45 to determine if a live content 

Regarding Claim 4, in addition to the elements stated above regarding claim 1, D’Avello further discloses:
wherein the streaming audio program comprises a live radio program (e.g. live audio content; para 41; note internet source Fig. 2).

Regarding Claim 5, in addition to the elements stated above regarding claim 1, D’Avello further discloses:
wherein the streaming audio program comprises a playlist of audio tracks streamed from an Internet radio station (e.g. streamed FM channel… note also each item can represent an individual specific item of content or a family of audio; para 24)

Regarding Claim 6, in addition to the elements stated above regarding claim 1, D’Avello further discloses:
wherein the first audio track is received from a first online audio source and the streaming audio program is received from a second online audio source (e.g. note 

Regarding Claim 7, in addition to the elements stated above regarding claim 1, D’Avello further discloses:
wherein the defined start time and the defined stop time of the streaming audio program is based on a lookup of the streaming audio program at a streaming audio program provider (e.g. program guide for determining start and end times; para 35).

Claims 8 and 15 are directed to a computing device and media comprising instructions corresponding to the method of claim 1, and are rejected under the same grounds as claim 1 above.

Claims 9 and 16 are directed to a computing device and media comprising instructions corresponding to the method of claim 2, and are rejected under the same grounds as claim 2 above.

Claims 10 and 17 are directed to a computing device and media comprising instructions corresponding to the method of claim 3, and are rejected under the same grounds as claim 3 above.

Claims 11 and 18 are directed to a computing device and media comprising instructions corresponding to the method of claim 4, and are rejected under the same grounds as claim 4 above.

Claims 12 and 19 are directed to a computing device and media comprising instructions corresponding to the method of claim 5, and are rejected under the same grounds as claim 5 above.

Claim 13 is directed to a computing device corresponding to the method of claim 6, and is rejected under the same grounds as claim 6 above.

Claims 14 and 20 are directed to a computing device and media comprising instructions corresponding to the method of claim 7, and are rejected under the same grounds as claim 7 above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 9,078,010 in view of D’Avello (U.S. Patent Application Publication 2006/0059535).
Claims 1 – 20 of the ‘010 Patent make obvious the majority of the limitations of the claims in the instant application with the claims generally being directed to determinations and additions of various streaming or discrete content to a playback queue.  The claims of the instant application including, various modifications, including for example, “while playing,” “filler audio content,” “live content,” and “looking up defined start and stop times.”
D’Avello, as noted above teaches of elements such as operations “while an item is being played, para 40, controller needs to insert a blank until the next broadcast song starts; para 36, live audio content; para 41; internet source Fig. 2, and a program guide for determining start and end times; para 35. 
Modifying the claims of the ‘010 patent with the teachings of D’Avello would have been obvious to one of ordinary skill in the art at the time the invention was made.  Doing so would have enabled a user of the ‘010 patent to better select content, facilitating it without overwhelming a user; paras 2 – 5 of D’Avello. 

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 9,668,026 in view of D’Avello (U.S. Patent Application Publication 2006/0059535).

D’Avello, as noted above teaches of elements such as operations “while an item is being played, para 40, controller needs to insert a blank until the next broadcast song starts; para 36, internet source Fig. 2.
Modifying the claims of the ‘026 patent with the teachings of D’Avello would have been obvious to one of ordinary skill in the art at the time the invention was made.  Doing so would have enabled a user of the ‘026 patent to better select content, facilitating it without overwhelming a user; paras 2 – 5 of D’Avello. 

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 18 of U.S. Patent No. 10,412,445 in view of D’Avello (U.S. Patent Application Publication 2006/0059535).
Claims 1 – 18 of the ‘445 Patent make obvious the majority of the limitations of the claims in the instant application with the claims generally being directed to determinations and additions of various streaming or discrete content to a playback queue.  The claims of the instant application including, various modifications, including for example, “while playing,” “filler audio content,” “live content,” and “looking up defined start and stop times.”

Modifying the claims of the ‘445 patent with the teachings of D’Avello would have been obvious to one of ordinary skill in the art at the time the invention was made.  Doing so would have enabled a user of the ‘445 patent to better select content, facilitating it without overwhelming a user; paras 2 – 5 of D’Avello.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW C FLANDERS/           Primary Examiner, Art Unit 2654